             Case 2:15-cr-00120-JCC Document 1297 Filed 12/14/20 Page 1 of 5




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR15-0120-JCC
10                             Plaintiff,                   ORDER
11          v.

12   HUY V. TRAN,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motions for compassionate release
16   (Dkt. Nos. 1249, 1289), Defendant’s motions to seal (Dkt. Nos. 1290, 1295), and the
17   Government’s motion for leave to file an overlength brief (Dkt. No. 1292). Having thoroughly
18   considered the parties’ briefing and the relevant record, the Court hereby DENIES Defendant’s
19   motions for compassionate release (Dkt. Nos. 1249, 1289) and GRANTS Defendant’s motions to
20   seal and the Government’s motion to file an overlength brief (Dkt. Nos. 1290, 1292, 1295) for
21   the reasons explained herein.
22   I.     BACKGROUND
23          Defendant is currently serving a 96-month sentence at FCI Allenwood following a 2016
24   guilty plea to conspiracy to distribute controlled substances. (Dkt. Nos. 645, 1004.) Defendant
25   filed a pro se motion for compassionate release, followed by counsel’s memorandum in support.
26   (Dkt. Nos. 1249, 1289.) Defendant asserts that, in light of the COVID-19 pandemic, his medical


     ORDER
     CR15-0120-JCC
     PAGE - 1
                Case 2:15-cr-00120-JCC Document 1297 Filed 12/14/20 Page 2 of 5




 1   conditions represent sufficiently extraordinary and compelling reasons to justify reducing his

 2   sentence under 18 U.S.C. § 3582(c)(1). (See generally Dkt. Nos. 1249, 1289.)

 3   II.    DISCUSSION

 4          A.       Defendant’s Motion for Compassionate Release

 5          A court may reduce a term of imprisonment if “extraordinary and compelling reasons

 6   warrant such a reduction” and “such a reduction is consistent with applicable policy statements

 7   issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing

 8   Commission’s relevant policy statement adds that a court may do so if “the defendant is not a
 9   danger to the safety of any other person or to the community.” United States Sentencing
10   Guidelines (“U.S.S.G.”) § 1B1.13. The policy statement also directs courts to consider the
11   factors set forth in 18 U.S.C. § 3553(a). U.S.S.G. § 1B1.13 cmt. n.4. Taken together, the policy
12   statement and 18 U.S.C. § 3582(c)(1)(A) establish three requirements that must be satisfied
13   before reducing a defendant’s sentence: extraordinary and compelling reasons must warrant
14   release, a defendant cannot represent a danger to the community upon release, and any reduction
15   in the defendant’s sentence must be consistent with 18 U.S.C. § 3553(a). 1 See 18 U.S.C.
16   § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The defendant bears the burden of making this showing.

17   United States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or. 2020).

18          Medical conditions may represent extraordinary and compelling reasons if an inmate

19   “suffer[s] from a serious physical or medical condition . . . that substantially diminishes the

20   [defendant’s] ability . . . to provide self-care within the environment of a correctional facility and

21   from which he or she is not expected to recover.” 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13

22   cmt. n.1(A). This can include health conditions that make an inmate significantly more

23          1
              As a threshold matter, a defendant must also demonstrate that he has satisfied the
24   exhaustion requirement contained within 18 U.S.C. § 3582(c)(1)(A). See United States v. Van
     Sickle, 2020 WL 2219496, slip op. at 3 (W.D. Wash. 2020) (describing Defendant’s burden). A
25   defendant must show that he exhausted administrative remedies or waited 30 days after filing a
     request with the warden before filing the instant motion. Id. Defendant has made this showing.
26   (See Dkt. No. 1249-1.)

     ORDER
     CR15-0120-JCC
     PAGE - 2
             Case 2:15-cr-00120-JCC Document 1297 Filed 12/14/20 Page 3 of 5




 1   vulnerable to risk of severe illness from COVID-19. See United States v. Cosgrove, 454 F. Supp.

 2   3d 1063, 1067 (W.D. Wash. 2020); United States v. Dorsey, 461 F. Supp. 3d 1062, 1065 (W.D.

 3   Wash. 2020). Defendant submits evidence indicating that he may suffer from such conditions.

 4   (See generally Dkt. Nos. 1291, 1296.) However, Defendant has failed to demonstrate that he

 5   would not represent a danger to the community upon release or that a reduction in his sentence

 6   would be consistent with 18 U.S.C. § 3553(a). Therefore, the Court need not consider whether

 7   the evidence Defendant puts forth is sufficient to establish that extraordinary and compelling

 8   reasons warrant a reduction in his sentence.
 9          In determining whether Defendant would represent a danger to the community upon
10   release, the Court looks to the nature and circumstances of his underlying offense, the weight of
11   evidence against him, his history and characteristics, and the nature and seriousness of the danger
12   his release would pose to any person or the community. See 18 U.S.C. § 3142(g); U.S.S.G.
13   § 1B1.13(2). Defendant did not object, at the time of sentencing, to an obstruction of justice
14   enhancement based upon an allegation that he and his brother plotted to kill a confidential
15   informant. (Dkt. No. 1035 at 2.) The Court views Defendant’s failure to object to the
16   enhancement as evidence that he had, in fact, plotted to have the informant killed. The
17   Government also presents evidence suggesting that Defendant’s spouse, who he proposes living
18   with following release, and people his spouse continues to associate with, may be involved in

19   drug-trafficking activities. (Dkt. No. 1293 at 12–13.) Defendant presents no evidence rebutting

20   these allegations. (See generally Dkt. Nos. 1249, 1289, 1294.) The Court FINDS that Defendant

21   continues to be a danger to the safety of the community.

22          Nor do the § 3553 factors support release. These factors include the nature and

23   circumstances of the underlying offense, the need for the sentence imposed, the kinds of

24   sentences available, the applicable sentencing range, pertinent policy statements, avoidance of

25   sentencing disparities, and the need to provide victims with restitution. See 18 U.S.C. § 3553(a).

26   Defendant was a member of a long-standing, wide-ranging, and often violent conspiracy to push


     ORDER
     CR15-0120-JCC
     PAGE - 3
              Case 2:15-cr-00120-JCC Document 1297 Filed 12/14/20 Page 4 of 5




 1   significant amounts of heroin, methamphetamine, cocaine, and crack cocaine throughout the

 2   Seattle area, with a particular concentration towards Seattle’s “jungle” homeless encampment.

 3   (See Dkt. Nos. 372 at 2–4; 1035 at 5–7.) The nature and circumstances of this activity counsel

 4   against release. Nor would a reduction in sentence be consistent with the Court’s rulings on

 5   comparable motions brought by co-Defendants in this case. (See Dkt. Nos.1238, 1288 (orders

 6   denying compassionate release motions for co-Defendants Son Nguyen and Niem Doan).) The

 7   Court FINDS that the applicable factors set forth by 18 U.S.C. § 3553(a) weigh against granting

 8   Defendant compassionate release.
 9          B.       Motions to Seal and to File Overlength Brief
10          Defendant moves to maintain under seal exhibits containing his medical records (Dkt.
11   Nos. 1290, 1295). The Court starts from the position that “[t]here is a strong presumption of
12   public access to [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see also Nixon v. Warner
13   Commc’ns, Inc., 435 U.S. 589, 597 (1978). To overcome that presumption, a party seeking to
14   seal a judicial record must show “compelling reasons” to seal the record if it relates to a
15   dispositive pleading. Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir.
16   2006). Here, the exhibits contain Defendant’s confidential and highly personal medical
17   information. The Court FINDS that there is a compelling interest in maintaining the
18   confidentiality of such records and that interest outweighs the public’s interest in their disclosure.

19   See Kamakana, 447 F.3d at 1179.

20          Finally, the Government moves to file a 24-page brief (Dkt. No. 1292). This brief is in

21   response to Defendant’s pro se motion for compassionate release (Dkt. No. 1249) and

22   Defendant’s memorandum in support of compassionate release (Dkt. No. 1289), which total 40

23   pages. The Court FINDS that a response brief of 24 pages is reasonable.

24   III.   CONCLUSION

25          For the foregoing reasons, the Court DENIES Defendant’s motions for compassionate

26   release (Dkt. Nos. 1249, 1289) and GRANTS Defendant’s motions to seal and the Government’s


     ORDER
     CR15-0120-JCC
     PAGE - 4
             Case 2:15-cr-00120-JCC Document 1297 Filed 12/14/20 Page 5 of 5




 1   motion to file an overlength brief (Dkt. Nos. 1290, 1292, 1295). The Clerk is DIRECTED to

 2   maintain Docket Numbers 1291 and 1296 under seal until further order of the Court.

 3

 4          DATED this 14th day of December 2020.




                                                       A
 5

 6

 7
                                                       John C. Coughenour
 8                                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0120-JCC
     PAGE - 5
